Citation Nr: 1744588	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for the service-connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from January 1979 to January 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the RO in Cleveland, Ohio, which, in pertinent part, denied a rating in excess of 30 percent.  


FINDING OF FACT

In August 2017 written statements, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the issue of an increased disability rating in excess of 30 percent for the service-connected back disability. 


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased rating in excess of 30 percent for the service-connected back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  


In a decision dated June 2016, the Board remanded the issue of entitlement to an increased rating in excess of 30 percent for the service-connected back disability for a new VA examination.  Post-remand, in January 2017, the RO granted a 40 percent disability rating for the service-connected right lower extremity radiculopathy, and a supplemental statement of the case was issued continuing the denial of a rating in excess of 30 percent for the back disability.  

In a May 2017 statement, the Veteran indicated the January 2017 rating decision, which granted a higher 40 percent rating for the service-connected right lower extremity radiculopathy, had "decided and resolved" the appeal, and that the "appeal process should have been concluded."  Subsequently, the June 2017
Informal Hearing Presentation reflects that DAV advanced that the back rating issue was still on appeal.  Unsure whether the May 2017 statement was the Veteran's attempt at withdrawing a rating in excess of 30 percent for the back disability, Board counsel asked that a letter be sent asking the Veteran to clarify whether the May 2017 statement was an attempt at withdrawing the appeal for a rating in excess of 30 percent for the service-connected back disability.  

In an August 2017 statement, the Veteran indicated satisfaction with a prior "favorable decision," to specifically include the 30 percent rating for the back disability and the January 2017 rating decision, which granted a 40 percent disability rating for the service-connected right lower extremity radiculopathy.  In a separate August 2017 letter, the Veteran wrote that there should not be any ongoing appeal.  As the Veteran has conveyed being fully satisfied with the current 
30 percent back disability rating, in addition to the 40 percent rating assigned for the right lower extremity radiculopathy (as secondary to the back disability), the 








Veteran has withdrawn the issue on appeal.  As there remain no allegations of errors of fact or law for appellate consideration as to this issue, the Board does not have jurisdiction to review the issue, and the issue will be dismissed.


ORDER

The appeal for an increased disability rating in excess of 30 percent for the service-connected back disability, having been withdrawn, is dismissed.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


